D. F. Walsh, J.
Defendant David Eugene Powers was convicted, on his plea of guilty, of the offense of criminal sexual conduct, second degree. MCL 750.520c(1)(a); MSA 28.788(3)(1)(a). He was sentenced to a term of imprisonment of from three to fifteen years. The recommended minimum sentence set forth in the Michigan Sentencing Guidelines was from two to four years imprisonment.
On appeal defendant requests us to review his sentence under the abuse of discretion standard of People v Coles, 417 Mich 523; 339 NW2d 440 (1983). We decline to do so. In Coles the Supreme Court authorized appellate review of the severity or leniency of sentences imposed by a trial court. The Court directed, however, that the appellate court "may afford relief to the defendant only if the appellate court finds that the trial court, in imposing the sentence, abused its discretion to the extent that it shocks the conscience of the appellate court.” People v Coles, supra, p 550 (emphasis ours). Although the Sentencing Guidelines adopted and promulgated by the Supreme Court are still in an experimental stage and, although some of the ranges included in the guidelines may need some revision, a trial court which follows the guidelines laid down by the Supreme Court cannot be said to have "abused its discretion to the extent that it shocks the conscience.”
Affirmed.